Exhibit 10.2


 
STONERIDGE, INC.
2011 AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT


THIS 2011 AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”) is
by and between Stoneridge, Inc., an Ohio corporation (“Employer”), and
____________(“Executive”), made this ______ day of ________ 2011.  The Agreement
supersedes and replaces the Amended and Restated Change in Control Agreement, by
and between Employer and Executive, dated August 2, 2007 (as amended by an
Amendment dated, December 31, 2008).
 
RECITALS
 
A.           Executive is presently employed by Employer as its
__________________;
 
B.           Employer wishes to induce Executive to continue as its
______________ and, accordingly, to provide certain employment security to
Executive in the event of a “Change in Control” (as hereinafter defined);
 
C.           Employer believes that it is in the best interest of its
shareholders for Executive to continue in his position on an objective and
impartial basis and without distraction, whether based upon individual financial
uncertainties or otherwise, or conflict of interest as a result of a possible or
actual Change in Control; and
 
D.           In consideration of this Agreement, Executive is willing to
continue as Employer’s ______________________;
 
NOW THEREFORE, in consideration of Executive continuing as the _______________
of Employer and of the mutual promises herein contained, Executive and Employer,
intending to be legally bound, hereby agree as follows:
 
SECTION 1
 
DEFINITIONS
 
1.           A “Change in Control” for the purpose of this Agreement will be
deemed to have occurred if during Executive’s employment with Employer, at any
time:
 
(a)           the Board of Directors or shareholders of Employer approve a
consolidation or merger that results in the shareholders of Employer,
immediately prior to the transaction giving rise to the consolidation or merger,
owning less than 50% of the total combined voting power of all classes of equity
securities entitled to vote of the surviving entity immediately after the
consummation of the transaction giving rise to the merger or consolidation;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           the Board of Directors or shareholders of Employer approve the
sale of substantially all of the assets of Employer or the liquidation or
dissolution of Employer;
 
(c)           any person or other entity (other than Employer or a subsidiary of
Employer or any Employer employee benefit plan (including any trustee of any
such plan acting in its capacity as trustee)) purchases any common shares (or
securities convertible into common shares) pursuant to a tender or exchange
offer without the prior consent of the Board of Directors  or becomes the
beneficial owner of securities of Employer representing 35% or more of the
voting power of Employer’s outstanding securities; or
 
(d)           during any two-year period, individuals who at the beginning of
such period constitute the entire Board of Directors cease to constitute a
majority of the Board of Directors, unless the election or the nomination for
election of each new director is approved by the Nominating and Corporate
Governance Committee (if comprised entirely of directors who were in office at
the beginning of that period) or at least two-thirds of the directors then still
in office who were directors at the beginning of that period.
 
2.           A “Triggering Event” for the purpose of this Agreement will be
deemed to have occurred if within two years after the date on which the Change
in Control occurred:
 
(a)           Employer separates Executive from service with Employer, other
than in the case of a Termination for Cause (as defined below); or
 
(b)           Executive separates from service with Employer for Good Reason (as
defined below).
 
For purposes of this Agreement, the term “separates from service with Employer”
shall mean Executive’s Separation from Service, as determined under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder; provided, however, that such Separation from
Service with Employer is not as a result of Executive’s death, retirement or
disability (as defined in Code Section 409A).  If, however, Executive separates
from service with Employer as a result of death or disability (as defined in
Code Section 409A) after Employer has provided written notice to Executive of
Employer’s intent to separate Executive from service with Employer at a future
date, but in no event later than two years after the date on which the Change in
Control occurred, then notwithstanding the prior sentence, Executive or his
estate, as applicable, will be entitled the benefits provided herein.
 
3.           Executive will be deemed to have separated from service with
Employer for “Good Reason” for the purpose of this Agreement if:
 
(a)           Employer materially reduces Executive’s title, responsibilities,
power or authority in comparison with his title, responsibilities, power or
authority at or about the time of the Change in Control;
 
(b)           Employer assigns Executive duties that are materially inconsistent
with the duties assigned to Executive on the date on which the Change in Control
occurred, and which duties Employer persists in assigning to Executive despite
the prior written objection of Executive;
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(c)           Employer materially reduces Executive’s base compensation, or
materially reduces his group health, life, disability or other insurance
programs (including any such benefits provided to Executive’s family), his
pension, retirement or profit-sharing benefits or any benefits provided by
Employer’s Long-Term Incentive Plans or any substitute therefor, or excludes him
from any plan, program or arrangement, including but not limited to any bonus or
incentive plans in which Employer’s other executive officers are included; or
 
(d)           Employer requires Executive to be based at or generally work from
any location more than 100 miles from the geographical center of the city where
Executive worked or Executive’s residence on the date on which the Change of
Control occurred (the “Location of Employment”) or Employer over the course of
any calendar month requires Executive to be away from his Location of Employment
for more than 50% of the business days during that month.
 
4.           A “Termination for Cause” for the purposes of this Agreement will
be deemed to have occurred if, and only if, the Board of Directors of Employer,
or its designee, in good faith determines that Executive’s termination is
because of any one or more of the following:
 
(a)           misappropriation of funds from Employer;
 
(b)           conviction of a felony;
 
(c)           commission of a crime or act or series of acts involving moral
turpitude;
 
(d)           commission of an act or series of acts of dishonesty that are
materially detrimental to the best interests of Employer;
 
(e)           willful and repeated failure to perform the duties associated with
Executive’s position, which failure has not been cured within thirty (30) days
after Employer gives notice thereof to Executive; or
 
(f)           failure to cooperate with any Employer investigation or with any
investigation, inquiry, hearing or similar proceedings by any governmental
authority having jurisdiction over Employer or Executive.
 
5.           “Executive’s Annual Bonus” means the greater of Executive’s average
annual bonus over the last three completed fiscal years or the last five
completed fiscal years.  If Executive has not been employed by Employer for
three completed fiscal years, Executive’s Annual Bonus means the average annual
bonus awarded to Executive for the completed fiscal years during his employment,
or if Executive has not been employed for a complete fiscal year, Executive’s
Annual Bonus means an amount equal to the incentive compensation Executive would
have been entitled to in the year the Triggering Event occurred calculated based
upon the personal and Employer targets or performance goals that were achieved
as of the date of the Triggering Event.
 
6.           “Executive’s Annual Salary” means the greater of Executive’s annual
base salary at the time of a Triggering Event or at the time of the occurrence
of a Change in Control.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
7.           “Executive Pro Rata Annual Bonus” means an amount equal to the pro
rata amount of incentive compensation Executive would have been entitled to at
the time of a Triggering Event calculated based upon the personal and Employer
targets or performance goals that were achieved in the year in which the
Triggering Event occurred.
 
SECTION 2
 
TRIGGERING EVENT PAYMENTS
 
1.           After the occurrence of a Triggering Event, Employer shall commence
payments to Executive of the benefits or amounts set forth hereunder, provided
the release required and described in Section 9 has been executed and delivered
by Executive to Employer and, as applicable, such release has not been timely
revoked:
 
(a)           A lump sum payment, which will be in addition to any other
compensation or remuneration to which Executive is, or becomes, entitled to
receive from Employer.  The lump sum cash payment shall be in an amount equal to
the sum of (i) two times Executive’s Annual Salary, plus (ii) two times
Executive’s Annual Bonus.
 
(b)           In addition to making the payment described above, Employer shall
also pay Executive a lump sum cash payment equal to the Executive Pro Rata
Annual Bonus.  If such payment cannot be made at the same time as the payment
for Section 2, paragraph (a), as set forth below, because the Pro Rata Annual
Bonus cannot be determined as of that payment date then such payment shall be
made as soon as practicable after the determination of the Pro Rata Annual
Bonus.
 
(c)           In addition, Employer shall, at its expense, provide Executive,
and his family with life and health insurance (“Health and Welfare Benefits”) in
an amount not less than that provided on the date on which the Change in Control
occurred for a period of twenty-four (24) months, at the time Employer commences
payments described in Section 2, paragraph (a) above; provided, however,
Employer shall not be obligated to pay for Health and Welfare Benefits after the
date on which Executive shall be eligible to receive benefits from another
employer which are substantially equivalent to or greater than the benefits
Executive and his family received from Employer; provided, further, that if
Executive’s continuation in some or all of Employer Health and Welfare Benefits
is not available, then Employer shall make monthly payments to Executive
commencing the first day of the month after Employer makes the payments
described in Section 2, paragraph 1(a) above equal to the cost of the coverage
for similarly situated employees of Employer, as determined solely by Employer,
over a period of twenty-four (24) months with respect to those benefits among
the Health and Welfare Benefits not available.  The benefits shall run
concurrent with the health insurance continuation obligation otherwise available
under the COBRA rules.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
The benefits under Section 2, paragraph 1(a) and, if applicable, Section 2,
paragraph 1(b) shall be paid in one lump sum cash payment.  Since the Executive
is (and has been since the effective date of 2007 Amendment and Restatement of
the Change in Control Agreement) a “specified employee” (within the meaning of
Section 409A of the Code), all payments under Section 2 shall be made or
commence, as applicable, on the date which is the earlier of (i) the Executive’s
death or (ii) six (6) months after the date of Executive’s separation from
service with Employer.  In addition, all payments pursuant to this Agreement
shall be made less standard required deductions and withholdings, including the
amount of the excise tax on excess parachute payments as provided in Code
Section 4999.
 
2.           Notwithstanding anything in this Agreement to the contrary, in the
event that it shall be determined (as hereinafter provided) that any payment or
distribution by Employer to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any grants under Employer’s
Amended and Restated Long-Term Incentive Plan, any stock option, restricted
stock, stock appreciation right or similar right, or the lapse or termination of
any restriction on, or the vesting or exercisability of, any of the foregoing
(in the aggregate “Total Payments”), would be subject, but for the application
of this Section 2, paragraph 2, to the excise tax imposed by Code Section 4999
(or any successor provision thereto) (the “Excise Tax”) by reason of being
considered “contingent on a change in ownership or control” of Employer and as
being considered an “excess parachute payment,” both within the meaning of Code
Section 280G (or any successor provision thereto), then:
 
(a)           If the aggregate Parachute Value (as defined below) of the Total
Payments is 110% or less than the Safe Harbor Amount (as defined below), then
the payments payable to Executive pursuant to Section 2, paragraph 1 shall be
reduced to such an amount so that Total Payments will be capped to the extent
necessary so that Total Payments will not exceed the Safe Harbor Amount and no
Excise Tax will be triggered.
 
(b)           If, however, the aggregate Parachute Value of the Total Payments
exceeds 110% of the Safe Harbor Amount, then the payments payable to Executive
pursuant to Section 2, paragraph 1 shall not be reduced as provided for under
Section 2, paragraph 2(a), but instead, the full amount of Total Payments shall
be paid to Executive and the Excise Tax will be triggered.
 
For purposes of this Agreement, the “Safe Harbor Amount” is the maximum
aggregate Parachute Value of the Total Payments that may be paid or distributed
to Executive or for the benefit of the Executive without triggering the Excise
Tax because such amount is less than three times Executive’s “base amount,”
within the meaning of Code Section 280G.  The “Parachute Value” of the Total
Payments is the aggregate present value as of the date of the Change in Control
of that portion of the Total Payments that constitutes “parachute payments,”
within the meaning of Code Section 280G. The calculation of the Total Payments,
the Safe Harbor Amount, and the Parachute Value, as well as the method in which
the reduction in payments under Section 2, paragraph 2(a) will be applied, shall
be conducted and determined by a national accounting firm selected by Employer
and its determinations shall be binding on all parties; provided, however, that
if the calculation of such national accounting firm will result in a reduction
of any of the payments to be made to Executive under Section 2, paragraph 1,
prior to issuance of the final and binding determination, Executive shall be
given a reasonable opportunity to (i) review and comment upon all of the
material, information and documentation provided to the national accounting firm
by Employer, and (ii) offer such input as Executive may determine to be helpful
to the national accounting firm’s preliminary determination.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
3.           If in any future year a determination is made that the reduction
described in Section 2, paragraph 2(a) was not required, then payment of such
reduced amount shall be made as soon as administratively feasible.
 
SECTION 3
 
SETOFF
 
No amounts otherwise due or payable under this Agreement will be subject to
setoff or counterclaim by either party hereto.
 
SECTION 4
 
ATTORNEY’S FEES/DISPUTE RESOLUTION/ARBITRATION AGREEMENT
 
All attorney’s reasonable fees and related expenses incurred in good faith by
Executive in connection with or relating to the enforcement by him of his rights
under this Agreement will be paid for by Employer.  In addition, Executive and
Employer agree that, subject to the express exceptions set forth in this Section
4, any dispute, claim or controversy that could be brought in court
(collectively referred to herein as “Claim”) that Executive has against Employer
or that Employer has against Executive relating to or arising out of the terms
of this Agreement shall be resolved by final and binding arbitration as set
forth in this Section 4.  Under this Dispute Resolution/Arbitration Agreement
Section, the term Claim includes any allegations of unlawful discrimination,
harassment, wrongful discharge, constructive discharge, and claims related to
the payment of wages or benefits, under federal, state or local law and further
includes, but is not limited to, contract, tort, common law, and statutory
claims.  By agreeing to this Dispute Resolution/Arbitration Agreement Section,
Executive and Employer expressly waive any right that they may have to resolve
any covered Claim through any other means, including a jury or court trial.
 
Executive and Employer agree that any covered Claim shall be resolved by
exclusive, final and binding arbitration to be conducted in accordance with the
American Arbitration Association’s (“AAA”) Employment Arbitration Rules and
Mediation Procedures and held in the county in which the Executive provides a
majority of Executive’s services.  In any arbitration proceeding, the Arbitrator
shall apply the terms of this Dispute Resolution/Arbitration Agreement, and
applicable federal, Ohio state, and local law.  In the event any portion of this
Dispute Resolution/Arbitration Agreement Section is held inapplicable as in
violation of applicable law, as determined by the arbitrator selected herein or
a court of competent jurisdiction, the offending portion of this provision may
be removed or modified and the remainder of this Dispute Resolution/Arbitration
Agreement Section shall not be affected.  This Dispute Resolution/Arbitration
Agreement Section shall be governed by the Federal Arbitration Act as will any
actions to compel, enforce, vacate or confirm proceedings, awards, or orders of
the arbitrator under this Dispute Resolution/Arbitration Agreement.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
SECTION 5
 
SUCCESSORS AND PARTIES IN INTEREST
 
This Agreement will be binding upon and will inure to the benefit of Employer
and its successors and assigns, including, without limitation, any corporation
or other person which acquires, directly or indirectly, by purchase, merger,
consolidation or otherwise, all or substantially all of the business or assets
of Employer.  Without limitation of the foregoing, Employer will require any
such successor, by agreement in form and substance satisfactory to Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that it is required to be performed by Employer.  This
Agreement will be binding upon and will inure to the benefit of Executive, his
heirs at law and his personal representatives.
 
SECTION 6
 
ATTACHMENT
 
Neither this Agreement nor any benefits payable hereunder will be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to execution, attachment, levy or similar process at law, whether
voluntary or involuntary.
 
SECTION 7
 
NO EMPLOYMENT CONTRACT; TERMINATION
 
This Agreement will not in any way constitute an employment agreement between
Employer and Executive and it will not oblige Executive to continue in the
employ of Employer, nor will it oblige Employer to continue to employ Executive,
but it will merely require Employer to pay benefits hereunder to Executive under
the agreed upon circumstances.  In addition, provided a Change in Control has
not occurred, this Agreement shall terminate and be of no further force or
effect one year from the date Executive ceases to be a Board-elected officer or
an employee eligible for this Agreement (as determined by the Board of Directors
of Employer in its sole discretion and reflected in the minutes of Board of
Directors after notice to such Executive).
 
SECTION 8
 
RIGHTS UNDER OTHER PLANS AND AGREEMENTS
 
The Change in Control benefits herein provided will be in addition to, and are
not intended to reduce, restrict or eliminate any benefit to which Executive may
otherwise be entitled by virtue of his termination of employment or otherwise.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
SECTION 9
 
RELEASE
 
As a condition to the payment of the benefits by Employer to Executive pursuant
to this Agreement, as described in Section 2, Executive shall deliver a signed
release of claims against Employer.  Such release shall be delivered to Employer
no later than sixty (60) days following a Triggering Event, shall be in a form
and substance as determined by Employer, and, as applicable, shall not be timely
revoked by Executive, and will include among its terms operative language
substantially similar to the following:
 
In exchange for the payments set forth in the Amended and Restated Change in
Control Agreement by and between Stoneridge, Inc. (the “Employer”) and me (the
“CIC Agreement”), I and my heirs, personal representatives, successors and
assigns, hereby forever release, remise and discharge Employer and each of its
past, present, and future officers, directors, shareholders, members, employees,
trustees, agents, representatives, affiliates, successors and assigns
(collectively the “Employer Released Parties”) from any and all claims, claims
for relief, demands, actions and causes of action of any kind or description
whatsoever, known or unknown, whether arising out of contract, tort, statute,
treaty or otherwise, in law or in equity, which I now have, have had, or may
hereafter have against any of the Employer Released Parties from the beginning
of my employment with Employer to the date of this release, arising from,
connected with, or in any way growing out of, or related to, directly or
indirectly, (i) my employment by Employer, (ii) my service as an officer or key
employee, as the case may be, of Employer, (iii) any transaction prior to the
date of this release and all effects, consequences, losses and damages relating
thereto, (iv) the services provided by me to Employer, or (v) my termination of
employment with Employer under the common law or any federal or state statute,
including, but not limited to, all claims arising under the Civil Rights Acts of
1866 and 1964,  the Equal Pay Act of 1963, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1991, the Family and Medical Leave Act of 1993, the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), Title 4112 of the Ohio Revised
Code, and all other foreign, federal, state or local laws governing employers
and employees; provided, however, that nothing in this release will bar, impair
or affect the obligations, covenants and agreements of Employer set forth in the
CIC Agreement.
 
If the release described in this Section has not been delivered by Executive to
Employer thirty (30) days after a Triggering Event, Employer shall provide
Executive or his estate, as applicable, written notice that the release must be
timely delivered in order for Executive to receive the benefits hereunder, which
notice, however, shall in no event modify any otherwise applicable time
periods.  Notwithstanding any other provision of this Agreement, if the release
described in this Section 9 is not timely delivered by Executive to Employer or,
as applicable, is timely revoked by Executive, then this Agreement shall
terminate and be of no further force or effect; provided, however, the
restrictive covenants set forth in Section 10 shall remain operative and shall
not terminate until the expiration of the term set forth therein.
 
 
Page 8

--------------------------------------------------------------------------------

 
 
SECTION 10
 
COVENANTS, NON-COMPETITION, AND CONFIDENTIAL INFORMATION
 
For the first year following Executive’s separation from service with Employer,
Executive shall not, directly or indirectly, do or suffer any of the following:
 
(a)           Own, manage, control or participate in the ownership, management,
or control of, or be employed or engaged by or otherwise affiliated or
associated as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity (i) that has material operations which are engaged in any business
activity competitive with the business of Employer or (ii) engaged in the
business of designing and/or manufacturing of engineered electrical and
electronic components, modules and systems for the automotive, medium- and
heavy-duty truck, agricultural and off-highway vehicle markets; provided,
however, that the ownership of not more than one percent (1%) of any class of
publicly traded securities of any entity shall not be deemed a violation of this
covenant;
 
(b)           Without the prior written consent of Employer, on his own behalf
or on behalf of any person or entity, directly or indirectly, hire or solicit
the employment of any employee who has been employed by Employer or its
subsidiaries at any time during the six (6) months immediately preceding such
date of hiring or solicitation; or
 
(c)           Use, disclose or make accessible to any other person, firm,
partnership, corporation or any other entity any Confidential Information (as
defined below) pertaining to the business of Employer or any entity controlling,
controlled by, or under common control with Employer (each an “Affiliate”)
except when required to do so by a court of competent jurisdiction; provided,
however, that the foregoing restrictions shall not apply to the extent that such
information (i) is clearly obtainable in the public domain, (ii) becomes
obtainable in the public domain, except by reason of the breach by Executive of
the terms hereof, (iii) was not acquired by Executive in connection with his
employment or affiliation with Employer, (iv) was not acquired by Executive from
Employer or its representatives, or (v) is required to be disclosed by rule of
law or by order of a court or governmental body or agency.  For purposes of this
Agreement, “Confidential Information” shall mean non-public information
concerning Employer’s financial data, statistical data, strategic business
plans, product development (or other proprietary product data), customer and
supplier lists, customer and supplier information, pricing data, information
relating to governmental relations, discoveries, practices, processes, methods,
trade secrets, developments, marketing plans and other non-public, proprietary
and confidential information of Employer or its Affiliates, that, in any case,
is not otherwise generally available to the public and has not been disclosed by
Employer, or its Affiliates, as the case may be, to others not subject to
confidentiality agreements.  In the event Executive’s employment is terminated
for any reason, Executive immediately shall return to Employer all Confidential
Information in his possession.
 
 
Page 9

--------------------------------------------------------------------------------

 
 
SECTION 11
 
NOTICES
 
All notices and other communications required to be given hereunder shall be in
writing and will be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to Executive, to the last address
which Executive shall provide to Employer, in writing, for this purpose, but if
Executive has not then provided such an address, then to the last address of
Executive then on file with Employer; and if to Employer, then to the last
address which Employer shall provide to Executive, in writing, for this purpose,
but if Employer has not then provided Executive with such an address, then to:
 
Secretary
Stoneridge, Inc.
9400 East Market Street
Warren, Ohio  44484
 
SECTION 12
 
GOVERNING LAW AND JURISDICTION
 
This Agreement will be governed by, and construed in accordance with, the laws
of the State of Ohio, except for the laws governing conflict of laws.  Subject
to Section 4, if either party institutes a suit or other legal proceedings,
whether in law or equity, Executive and Employer hereby irrevocably consent to
the jurisdiction of the Common Pleas Court of the State of Ohio (Trumbull
County) or the United States District Court for the Northern District of Ohio.
 
SECTION 13
 
ENTIRE AGREEMENT AND COMPLIANCE WITH LAW
 
This Agreement constitutes the entire understanding between Employer and
Executive concerning the subject matter hereof and supersedes all prior written
or oral agreements or understandings between the parties hereto, including all
prior Change in Control agreements or arrangements by and between Employer and
Executive.   Nothing in this Agreement is intended to affect Executive’s rights,
including rights to indemnification, if applicable, under the Company’s Code of
Regulations.  No term or provision of this Agreement may be changed, waived,
amended or terminated except by a written instrument.  Employer reserves the
right, in its sole discretion, to amend this Agreement to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A and may be made by Employer without the consent of Executive).  In
particular, to the extent Executive becomes entitled to receive payments subject
to Code Section 409A upon an event that does not constitute a permitted
distribution event under Code Section 409A(a)(2), then notwithstanding anything
to the contrary in this Agreement, the timing of payment to Executive will be
adjusted accordingly.
 
 
Page 10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this
Agreement, the parties have hereunto set their hands as of the date and year
first above written.
 

  STONERIDGE, INC.          
 
By:
                                EXECUTIVE  

 
 
Page 11

--------------------------------------------------------------------------------

 